ADVISORY AGREEMENT Among HINES REIT PROPERTIES, L.P., HINES ADVISORS LIMITED PARTNERSHIP, and HINES REAL ESTATE INVESTMENT TRUST, INC. July 1, TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS ARTICLE 2 APPOINTMENT ARTICLE 3 DUTIES OF THE ADVISOR 3.01 Offering Services 3.02 Acquisition Services 3.03 Asset Management Services 3.04 Shareholder Services ARTICLE 4 AUTHORITY OF THE ADVISOR 4.01 General 4.02 Powers of the Advisor 4.03 Approval by Directors ARTICLE 5 BANK ACCOUNTS ARTICLE 6 RECORDS AND FINANCIAL STATEMENTS ARTICLE 7 LIMITATION ON ACTIVITIES ARTICLE 8 RELATIONSHIP WITH DIRECTORS AND OFFICERS ARTICLE 9 FEES 9.01 Acquisition Fees 9.02 Asset Management Fees 9.03 Debt Financing Fees ARTICLE 10 EXPENSES 10.01 General 10.02 Reimbursement to Advisor 10.03 Reimbursement to Company ARTICLE 11 OTHER SERVICES ARTICLE 12 RELATIONSHIP OF THE ADVISOR AND COMPANY; OTHER ACTIVITIES OF THE ADVISOR 12.01 Relationship 12.02 Time Commitment 12.03 Investment Opportunities and Allocation ARTICLE 13 THE HINES NAME ARTICLE 14 TERM AND TERMINATION OF THE AGREEMENT 14.01 Term 14.02 Termination by Either Party 14.03 Termination by the Company 14.04 Termination by the Advisor 14.05 Payments on Termination and Survival of Certain Rights and Obligations 14.06 Repurchase of Units ARTICLE 15 ASSIGNMENT ARTICLE 16 INDEMNIFICATION AND LIMITATION OF LIABILITY 16.01 Indemnification by the Company 16.02 Indemnification by the Advisor 16.03 The Advisor’s Liability ARTICLE 17 MISCELLANEOUS 17.01 Notices 17.02 Modification 17.03 Severability 17.04 Construction 17.05 Entire Agreement 17.06 Waiver 17.07 Gender 17.08 Titles Not to Affect Interpretation 17.09 Counterparts ADVISORY AGREEMENT This Advisory Agreement (this “Agreement”), dated as of July 1, 2008, is among Hines REIT Properties, L.P., a Delaware limited partnership, Hines Advisors Limited Partnership, a Texas limited partnership, and Hines Real Estate Investment Trust, Inc., a Maryland corporation. W I T N E
